Form dsmbar

211 West Fort Street
Detroit, MI 48226


                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan

                                              Case No.: 19−40782−tjt
                                                    Chapter: 7

In Re: (NAME OF DEBTOR(S))
   Kathy F. Hunter
   4351 Sherwood Circle
   Canton, MI 48188
Social Security No.:
   xxx−xx−5050
Employer's Tax I.D. No.:


                                  NOTICE OF DISMISSAL AND BAR FILING

NOTICE IS HEREBY GIVEN that an Order of the Court Granting Dismissal with Bar to Refiling was entered
on 05/01/2019: This case came before the Court today for a hearing on the Court's order entitled "Order to
Show Cause on Dismissal of Case for Failure to Pay Filing Fee" (Docket # 16). Neither the Debtor nor the
Debtor's attorney appeared at the hearing, despite each of them having been ordered to do so. For the reasons
stated by the Court on the record during the hearing, IT IS ORDERED that this bankruptcy case is dismissed,
and IT IS FURTHER ORDERED that the Debtor is prohibited from filing any new bankruptcy case, and the
Clerk's Office is directed not to accept for filing any new bankruptcy case, unless and until the Debtor first
pays in full the $335.00 filing fee for this case . Debtor Kathy F. Hunter is permanently barred from filing a
new case until the filing fees are paid (Re: related document(s) 16). Accordingly, the automatic stay is lifted in the
above entitled case.


Dated: 5/1/19

                                                           BY THE COURT


                                                           Katherine B. Gullo , Clerk of Court
                                                           UNITED STATES BANKRUPTCY COURT




       19-40782-tjt       Doc 22      Filed 05/03/19       Entered 05/04/19 00:54:36            Page 1 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-40782-tjt
Kathy F. Hunter                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: mvozn                        Page 1 of 2                          Date Rcvd: May 01, 2019
                                      Form ID: dsmbartu                  Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db             +Kathy F. Hunter,    4351 Sherwood Circle,    Canton, MI 48188-2173
25723769       +Concord Management,    810 Leonard NE,    Grand Rapids, MI 49503-1184
25723771        Direct Loan Servicing System,    P.O. Box 530260,    Atlanta, GA 30353-0260
25723774       +First Premier Bank,    601 S Minnesota Ave,    Sioux Falls, SD 57104-4868
25723776      #+Habitat for Humanity of Huron Valley,     170 April Drive,   Ann Arbor, MI 48103-1989
25723780       +Santander Consumer Usa,    Po Box 961245,    Ft Worth, TX 76161-0244
25723781       +State of Michigan,    Collection/Bankruptcy Unit,    PO Box 30168,    Lansing, MI 48909-7668
25723784       +Thd/cbna,   Po Box 6497,    Sioux Falls, SD 57117-6497
25723785        U S Dept Of Ed/Gsl/Atl,    Po Box 4222,    Iowa City, IA 52244
25723786        US Attorney Civil,    211 West Fort Street,    Detroit, MI 48226-3277
25723787       +Us Dep Ed,   Po Box 5609,    Greenville, TX 75403-5609

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25723767        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com May 01 2019 23:53:45       Capital One,
                 15000 Capital One Dr,    Richmond, VA 23238
25723766       +E-mail/Text: bankruptcy@usecapital.com May 01 2019 23:48:33       Capital Accounts,
                 Po Box 140065,    Nashville, TN 37214-0065
25723768       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM May 01 2019 23:47:04       Comenitybank/meijer,
                 Po Box 182789,    Columbus, OH 43218-2789
25723770       +E-mail/PDF: creditonebknotifications@resurgent.com May 01 2019 23:53:30       Credit One Bank Na,
                 Po Box 98875,   Las Vegas, NV 89193-8875
25723772       +E-mail/Text: brupt1@dteenergy.com May 01 2019 23:47:28      DTE,    PO Box 740786,
                 Cincinnati, OH 45274-0786
25723773       +E-mail/Text: bknotice@ercbpo.com May 01 2019 23:47:35      Enhanced Recovery Co L,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
25723775       +E-mail/Text: GenesisFS@ebn.phinsolutions.com May 01 2019 23:48:26       Genesis Bc/celtic Bank,
                 268 S State St Ste 300,    Salt Lake City, UT 84111-5314
25723777        E-mail/Text: cio.bncmail@irs.gov May 01 2019 23:46:56      IRS,    PO Box 330500,   Mail Stop 15,
                 Detroit, MI 48232
25723778        E-mail/Text: JCAP_BNC_Notices@jcap.com May 01 2019 23:47:48       Jefferson Capital Syst,
                 16 Mcleland Rd,    Saint Cloud, MN 56303
25724564       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com May 02 2019 00:04:27
                 PRA Receivables Management, LLC,    PO Box 41021,   Norfolk, VA 23541-1021
25723782       +E-mail/PDF: gecsedi@recoverycorp.com May 01 2019 23:53:44       Syncb/jcp,   Po Box 965007,
                 Orlando, FL 32896-5007
25723783        E-mail/PDF: gecsedi@recoverycorp.com May 01 2019 23:53:45       Synchrony Bank,
                 Bankruptcy Department,    P.O. Box 965060,   Orlando, FL 32896-5060
25723788       +E-mail/Text: bnc-bluestem@quantum3group.com May 01 2019 23:48:02       Webbank/fingerhut,
                 6250 Ridgewood Road,    Saint Cloud, MN 56303-0820
                                                                                              TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
25723779          Monre Com Cu
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING



             19-40782-tjt         Doc 22       Filed 05/03/19          Entered 05/04/19 00:54:36                Page 2 of 3
District/off: 0645-2         User: mvozn                 Page 2 of 2                   Date Rcvd: May 01, 2019
                             Form ID: dsmbartu           Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
              Kenneth Nathan    knathantrustee@nathanlawplc.com, MI03@ecfcbis.com
              William C. Babut   on behalf of Debtor Kathy F. Hunter wbabut@babutlaw.com,
               kim@babutlaw.com;R42388@notify.bestcase.com
                                                                                            TOTAL: 2




          19-40782-tjt     Doc 22    Filed 05/03/19     Entered 05/04/19 00:54:36       Page 3 of 3
